DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities:  recitation of a semiconductive layer continuous from vertically over a top of the gate electrode, along sidewalls of the gate electrode, and beneath a bottom of the gate, does not make sense does applicant mean continuous formed?.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 26-27 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant does not have support for only the channel being of semiconductor layer The channel and drain are also part of the layer. Applicant does not have support for embodiment where the source and drain are not part of the semiconductor layer.
As to claims 1-10, Recitation of semiconductive layer cannot be found in the specification only that  layer 315,316, and 318 is a semiconductor. Semiconductive  means having the properties of a semiconductor, or a conductive state and an insulative state so this encompasses materials such as Mott insulators and phase change materials. This goes beyond the scope of applicant disclosure of semiconductors.
As to claim 27, Applicant does not have support for all III-V materials on III-V semiconductor materials.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-7, 9, and 10 is is/are rejected under 35 U.S.C. 102 a1 as being anticipated by Karda (9276092).
a.	As to claim 1, In the case applicant means the channel source and drain are in a single material layer Karda teaches A transistor device, comprising: a gate electrode (item 18 figure 14); a gate dielectric surrounding the gate electrode (item 20 including 20a and 20b); a source region below the gate electrode (source and  drain are functionally the same; they represent intended use thus item 14 reads on a source); a drain region above the gate electrode (item 16 can act as a drain); a channel region between the source region and the drain region, wherein the channel region is separated from a sidewall of the gate electrode by the gate dielectric (figures 8 -14 item 38); stating :  FIG. 8, interconnect material 38 is formed over and between the pillars. The interconnect material may be patterned at any appropriate processing stage so that interconnects of transistors along a common wordline are separated from one another (with the wordlines extending in and out of the page relative to the cross-sectional view of FIG. 8)). ; and a capacitor electrically coupled to the drain region (item 74 column 5 lines 50- 67). Further all the elements are in (between) items 68 and 62. 68 maybe the same material as 62  so  the source drain and channel are included in the same material or wherein the source region, the channel region, and the drain region are included in a single material layer (items 68 and 62).
As to the recitation of semiconductive layer continuous from vertically over a top of the gate electrode, along sidewalls of the gate electrode, and beneath a bottom of the gate. Karda teaches a portion of 38 above the gate. Item 38 maybe he interconnect material may be semiconductor material (for instance, silicon and/or germanium) which is undoped (i.e., which has no more than 1×10.sup.14 atoms/cm.sup.3 of conductivity-enhancing impurity therein). Thus it has the same structure as a channel and can be biased on and off due to the nature of it being a low doped semiconductor. Thus applicant’s recitation of the semiconductive comprises a channel does not distinguish the claims for a semiconductor
Further still semiconductive is not limited to semiconductors phase change materials also have conductor insulator states. Karda teaches  or may comprise channel material (e.g., may comprise a same material as the channel material 24 of FIG. 1) thus if 38 the same a 24 38 and 24 form a single material
b.	As to claim 6 and 7 Karda teaches wherein a surface of the channel opposite the gate dielectric is in contact with sealant layer and wherein the sealant layer is a bilayer (items 30 and 62).
c.	As to claim 9, Karda teaches wherein the gate dielectric comprises a multi- layer stack ( 20a and 20b).
d. 	AS to claim 10, Karda teaches wherein the transistor device is in one or more interlayer dielectric (ILD) layers over a semiconductor substrate (item 62).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karda in view of Hwang (20130234242).
Karda does not teach wherein the capacitor is comprises an interdigitated interface between a capacitor storage node and top electrode..
Hwang teaches DRAM device wherein the capacitor is comprises an interdigitated interface between a capacitor storage node and top electrode (item 115 and 117.
This increase the capacitance improving device performance therefore it would been obvious to one of ordinary skill in the art at the time of filling to provide the capacitor is comprises an interdigitated interface between a capacitor storage node and top electrode.
One would have been so motivated to  optimize the capacitance of of the capacitor by increasing the surface area of the capacitor plates.
Claim 3-5 and 8 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Karda.
a.	As to claim 3-4, Applicant does not state how non-uniform is no-uniform and all layers have some uniformities even de minimis further Karda acknowledges using different material for 20a and 20b further 14 the source(drain) directly adjacent to the gate which would lead to source/drain capacitance (Cgs and Cgd) and known value to reduce. Thus to reduce the capacitance between the source(drain)  on can in can increase the distance between the gate and source (drain) thus increasing the thickness of 20a Whereas 20b is directly adjacent to the channel not needing a change in thickness
Thus it would have been obvious to one of ordinary skill in the art at the time of filling to increase the thickness of 20a compared to 20b to reduce the capacitance between the  gate and the source (drain item  14).
b.	As to claim 5, Applicant does not cite by how much and show no criticality in the thickness. 
Item 14 acts as a support thus it would have been obvious to one of ordinary skill in the art at the time of filing to provide 14 as slightly thicker than item 16 to optimize structural support further there is not showing of unexpected results.
c.	As to claim 8, Karda does not explicitly teach wherein the gate electrode comprises a stack of conductive materials.
However it was known at the time to add silicides, work function materials to gate to optimize cost and effectiveness of the gate.
Thus it would have been obvious to one of ordinary skill in the art at the time of filing to provide a silicide to optimize the cost effectiveness of the gate improving the cost to value.
Claim(s) 26 and 27 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Karda.
Karda teach that 38 may be a semiconductor but not an oxide semiconductors and a III-V semiconductors. However both were known and used in fabrication depending on cost and transport speed of the carriers.
	Thus it would have been obvious to one of ordinary skill in the art at the time of filing to provide the layer 38 as either a oxide semiconductor or III-V semiconductor to optimize the cost of the device and the speed of carriers through the device.



Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L REAMES whose telephone number is (571)272-2408. The examiner can normally be reached M-Th 6:00 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F. Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW L. REAMES/
Primary Examiner
Art Unit 2893



/MATTHEW L REAMES/Primary Examiner, Art Unit 2896